Exhibit 10.3



 

HIRSCH INTERNATIONAL CORP.

50 Engineers Rd.

Hauppauge, New York 11788

February 14, 2008

Kornit Digital Ltd.

5 David Navon St.

POB 8406

Magshimim, Israel

 

Ladies and Gentlemen:

Reference is hereby made to that certain Agreement, dated January 1, 2008 (the
“Services Agreement”), by and between Kornit Digital Ltd., an Israeli company
(“Kornit”), and Hirsch International Corp., a Delaware corporation
(“Representative”). Capitalized terms, unless otherwise set forth herein, shall
have the meanings as defined in the Services Agreement.

Notwithstanding anything contained in the Services Agreement, including, without
limitation, Section 6 of the Services Agreement, Representative and Kornit wish
to set forth in this Letter Agreement the terms of any compensation paid between
the parties related to the sales of any Kornit Products made by Representative,
such terms to supersede the corresponding provisions contained in the Services
Agreement. In consideration of the mutual covenants contained in this Letter
Agreement, and for other good and valuable consideration the receipt of
sufficiency of which is acknowledged, the parties agree as follows:

1.         Sales; Customer Orders; Support. Representative will purchase any
Kornit Products it desires to sell directly from Kornit at prices listed in the
Price List or at such other prices as may be agreed upon by the parties.
Representative will sell Kornit Products directly to Customers at prices
determined by Representative in its sole discretion, the proceeds of such sales
to be paid to directly from the Customers to Representative. [***] In all other
respects the Services Agreement remains unamended and in full force and effect.

2.         Authority. The undersigned have the authority to enter into this
Letter Agreement and this Letter Agreement shall be a binding obligation of such
parties. All transactions to be consummated pursuant to this Letter Agreement
and all documents to be delivered in connection therewith by the undersigned
will be duly authorized, executed and delivered by and shall be binding upon the
undersigned.

3.         Governing Law. This Letter Agreement shall be governed by the laws of
the State of Israel, without reference to the conflict of law principles
thereof.

 

 

[***] The portion of this document marked with three asterisks represents a
confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

1

 

--------------------------------------------------------------------------------

 

 

 

4.         Counterparts. This Letter Agreement may be executed in counterparts,
each of which shall constitute an original; all signatures need not appear on
any one counterpart. Furthermore, this Letter Agreement may be executed by
facsimile or other electronic means, and such signature shall be binding on the
parties hereto.

If the foregoing accurately sets forth the understanding of the parties with
respect to the matters set forth herein, please so indicate by signing this
Letter Agreement and returning it to the Company, whereupon this Letter
Agreement will constitute the parties’ agreement with respect to the matters set
forth herein.

 

 

HIRSCH INTERNATIONAL CORP.

 

 

 

 

By:

/s/ Paul E. Gallagher

 

 

Name:    Paul E. Gallagher
Title:     CEO

 

Acknowledged and Agreed as of

the date first above written:

KORNIT DIGITAL LTD.

 

 

 

 

By:

/s/ Ofer Ben-Zur

 

 

Name:   Ofer Ben-Zur
Title:     CEO

 

 

 

 

 

[***] The portion of this document marked with three asterisks represents a
confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

2

 

 